EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Support for the amendment is found in the instant specification at p. 8, Ln. 27-34.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeff Bolland on 1/27/2021.
The application has been amended as follows: 

Claims
1.    (Currently Amended) A process for manufacturing a cross-linked hyaluronic acid (HA) gel product, the process comprising:
(a)    obtaining an aqueous mixture of HA and a diepoxide cross-linking agent selected from the group consisting of 1,4-butanediol diglycidyl ether (BDDE), 1,2-ethanediol diglycidyl ether (EDDE) and diepoxyoctane, wherein the HA is dissolved in an aqueous solution comprising 6-8% (w/w) inorganic hydroxide, and wherein the dissolved HA constitutes 33-35% (w/w) of the aqueous mixture; and
(b)    cross-linking the aqueous mixture at 10-75°C to obtain the cross-linked HA gel product, wherein the HA is cross-linked in a single step.

2.    (Previously Presented) The process according to claim 1, wherein the aqueous solution of (a) comprises 6% (w/w) inorganic hydroxide.

3.    (Previously Presented) The process according to claim 1, wherein the aqueous solution of (a) comprises 8% (w/w) inorganic hydroxide.

4.    (Cancelled)



6.    (Previously Presented) The process according to claim 1, wherein the aqueous mixture of (a) comprises 35% (w/w) HA.

7.    (Previously Presented) The process according to claim 1, wherein the cross-linking occurs at room temperature.

8.    (Previously Presented) The process according to claim 1, wherein the cross-linking is performed for 4-36 h.

9.    (Previously Presented) The process according to claim 1, wherein the cross-linking agent is 1,4-butanediol diglycidyl ether (BDDE).

10.    (Previously Presented) The process according to claim 1, further comprising (c) isolating the cross-linked HA product.

11.    (Previously Presented) The process according to claim 10, wherein the isolating comprises precipitating the HA gel product.

12-16. (Cancelled)

17.    (Previously Presented) The process according to claim 1, wherein the cross-linking is performed at 15-35°C for 2-40 h so as to obtain the cross-linked HA gel product.

18.    (Cancelled)

19.    (Previously Presented) The process according to claim 1, wherein the cross-linking is performed at 15-35°C.



22. (Previously Presented) The process according to claim 1, wherein the cross-linked HA gel product exhibits an elastic modulus of at least 450 Pa.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 11/9/2020, in which claims 4, 18, 20 and 21 are cancelled, claims 1, 2, 5 and 6 are amended to change the breadth and scope of the claims, and claim 22 is newly added.
In view of the Examiner’s amendment above, claims 1-3, 5-11, 17, 19 and 22 are pending in the instant application and are found to be allowable.

	
	Priority
This application is a National Stage Application of PCT/EP2016/067072, filed on 7/18/2016.  The instant application claims foreign priority to EP 15178526.8 filed on 7/27/2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 1/25/2018. 
Withdrawn Rejection and Reason for Allowance
All rejection(s) of record for claim(s) 4, 18, 20 and 21 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
In view of the Examiner’s amendment and Applicant’s response, filed on 11/9/2020, the rejection of Claims 1-3, 5-11, 17, and 19 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2010/0261893), in view of He et al (CN 102727424 A, 2012), has been fully considered and is persuasive. The instant specification withdrawn.

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE R MILLER/Primary Examiner, Art Unit 1623